“forDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Arguments
The objections to the Abstract and Drawings are withdrawn based on the applicant’s revision or comments made in clarification.  The applicant is thanked for the clear and concise revisions. 
Applicant’s arguments, see Applicant Arguments, filed on 07/05/2022, with respect to the rejection(s) of claims 1, 2 and by virtue of dependency, claims 3-20 under 35 U.S.C. 112 (Pages 7-8 of Applicant Arguments)  and Arguments under 35 U.S.C. 103 (Pages 8-15)have been fully considered and are not persuasive.  Therefore, the rejections based on 35 U.S.C. 112 and   35 U.S.C. 103 are maintained and made FINAL.
Regarding the Applicant's arguments regarding the 35 USC 112 (b) rejections of Claims 1-20 (Pages 4-5 Applicant Arguments) have been fully considered but they are not persuasive for these reasons:
Regarding Applicant’s assertion that:
Issue: The rejection of Claim 1 for reciting “a broad limitation and a narrow limitation” (Page 3 of the Office Action),  because the broad and narrow limitations are not clearly identified in the rejection (Page 7, second to last paragraph), the examiner disagrees, pointing out that the inventive concept is based entirely on the interaction of the sealing disc with the previously disclosed lid structure of Herlin (WO 2017204731).
Rule: In the examination guidelines for determining obviousness in MPEP 2141 the examiner must ascertain: “…the differences between the claimed invention and the prior art requires interpreting the claim language, see MPEP § 2111, and considering both the invention and the prior art as a whole. See MPEP § 2141.02. Additionally, the following rule, cited in the office action (Page 3, Paragraph 7) where, according to MPEP 2173..3 (c) the “use of a narrow numerical range that falls within a broader range in the same claim may render the claim indefinite when the boundaries of the claim are not discernible.”
Analysis: As outlined above, Herlin (WO 2017204731) disclosed all the claimed structure of the lid with the exception of the composition and limitations of the lid sealing member (15) (Page 7 of Claims submitted on 01/07/2022) .  See Examiners Annotated Diagram AA – with Herlin’s previous Disclosure (WO 2017204731) on the left and the instant application on the right that follows and Examiner’s Annotated Diagram BB that further explores the similarities of the disclosure’s gasketing and sealing functions:

    PNG
    media_image1.png
    760
    1338
    media_image1.png
    Greyscale

Examiner's Annotated Diagram AA



    PNG
    media_image2.png
    757
    1173
    media_image2.png
    Greyscale

Examiner's Annotated Diagram BB
The lid sealing member has very specific limitations (closed cell polymetric foam, a no-load thickness of 1.5-5mm, applied in compression against the inner support surface of the container – Specification (08/07/2020 – Page 2, Line 30 through Page 3, Line 9).  This is followed by a very broad and hard to interpret limitation: “the sealing disc (15) is applied in said lid (9) with a lateral compression against said side wall portion (12) such that lateral tension (emphasis added) through the sealing disc (15) is created. (Where “tension” is defined as the state of “ stretching to the condition or degree of being stretched to stiffness”) – Merriam Webster.  Clearly, the claim of patentability of this claim rests on the inter-relationship of the thickness of the sealing disc (15) with respect to the compression requirement, as the other elements of the claimed structure were disclosed in the Herlin, 2017 disclosure.  In summary, it is the still unclear how the thickness of the seal disc (15) interacts or clearly defines how the said disc can be simultaneously in tension or compression.  The element (Sealing Disc-15) is not described in sufficient detail to resolve this apparent contradiction.
Conclusion: The 35 U.S.C.112 (b) rejection of claim 1 is therefore both proper and made final.
Regarding Applicant’s assertion that:
Issue: The 35 U.S.C. 112 (b) rejection of Claim 1 where the Office Action states on Page 3, “there is a question or doubt as to whether the limitation on the sealing disc with respect to (the) compression requirement on the sealing disc thickness truly limits the scope of the claim.”  The applicant asserts on pages 7-8 of their arguments that one skilled in the art would understand the claim with respect to the specification, drawings and claims in the current disclosure.  The examiner disagrees, pointing out that the only new structure added from Herlin (WO 2017204731) is the sealing disc with the limitations applied to the sealing disc (15) (Page 2, instant application, last three lines, to Page 3, Line 4).
Rule: In the examination guidelines for determining obviousness in MPEP 2141 the examiner must ascertain: “…the differences between the claimed invention and the prior art requires interpreting the claim language, see MPEP § 2111, and considering both the invention and the prior art as a whole. See MPEP § 2141.02. Additionally, the following rule, cited in the office action (Page 3, Paragraph 7) where, according to MPEP 2173..3 (c) the “use of a narrow numerical range that falls within a broader range in the same claim may render the claim indefinite when the boundaries of the claim are not discernible.”
Analysis: As previously discussed, Herlin (WO 2017204731) disclosed all the claimed structure of the lid with the exception of the composition and limitations of the lid sealing member (15) (Page 2-3 of Claims submitted on 7/5/2022).  Therefore, the entire innovation from this design is derived from the characteristics associated with the sealing disc’s interaction with the previously disclosed structure.  While the compression of the sealing disc in the vertical direction (This is clearly portrayed in Figure 6 of the instant application between 23 and 27, and paragraph 0103, and is arguably present in the prior art of Herlin (WO 2017204731) on page 19, lines 30-35) is a known method of sealing with a sealing sheet or disc, the new “lateral compression (of disc-15) against the sidewall portion (12) such that lateral tension through the said sealing disc (15) is created.  On this one feature, the claim of this application rests.  It is not clear how the disc is in lateral compression and tension at the same time, it is not portrayed in the drawings or the specification in sufficient detail to understand how compression and tension are related, and it is not clear how this improves over the prior art that uses sealing discs in compression to provide a sealing capability (See Hulbert, US 1249095 that describes this capability.)
Conclusion:  The 35 U.S.C.112 (b) rejection of claim 1 is therefore both proper and made final.
Regarding Applicant’s assertion that:
Issue: The issue of the 35 U.S.C.112 (b) rejection of claim 2 is moot because of the amendment addresses the indefiniteness as identified in the office action.
Rule: Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005) (MPEP2173.05(b) – Section Title: Relative Terminology).
Analysis:  The indefiniteness of this claim rests on the interpretation of “visual inspection” and “Sealing Arrangement Integrity Test” limitations within this claim.  The claim still includes subjective assessments made through the “visual inspection” (Page 3, Claim 2, Paragraph 1).  In paragraphs 0033 and 0038, the application broadly describes the test, but does not clearly define the conditions that the test assesses.  This entire claim rests on the seal integrity test verifying that the container capability is improved with respect to the existing art.   Lead detection methods are common within the packaging industry (See US 20170160164).  This claim does not remedy the indefiniteness of the claim since it still relies on the “subjective opinion (i.e., “visual inspection”) of a particular individual purported to be practicing the invention.”
Conclusion: The 35 U.S.C.112 (b) rejection of claim 2 is therefore both proper and made final.
Due to their dependence Claim 1, Claims 2-12 and Claims 15-20 stand rejected under 35 U.S.C.112 (b).
While not directly addressed during the Applicant’s Arguments, but in the spirit of compact prosecution, Claim 13 is also rejected under 35 U.S.C.112 (b) for substantially the same reasons as outlined for Claim 1. 
Regarding the Applicant's arguments regarding the 35 USC 103 rejections of Claims 1-12, 15-20 and Claim 13 (Pages 8-14 of Applicant Arguments) have been fully considered but they are not persuasive for these reasons:
Regarding Applicant’s assertion that:
Issue: The applicant argues that a prior art reference must be considered in its entirety, including portions that would lead away from the claimed invention (Pages 8-12 for applicant’s characterization of the prior art and Pages 12-14 for the applicant’s application of their characterization of the prior art.).  The examiner disagrees, pointing back to the Office Action dated 4/5/2022, there the teachings and motivations for combining the prior art are outlined below and differ from the above characterization.
Rule: In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Analysis: In this case, setting aside the instant application’s inventive structure that is already available as prior art (See Herlin-WO 2017204731 and Examiner’s Annotated Diagrams AA and BB above.), at issue is the patentability of following remaining structure (References added with teaches and motivation inserted into the claim language that is cited in the Office Action):
For Claim 1: said circumferential lid sealing member (18) being made from a polymeric foam having a closed-cell structure, has a no-load thickness to of from 1.5 to 5 mm and a density of from 10 to 75 kg/m3  (Krist is used as a teaching reference for: closed cell, polymeric foam, with a variable thickness and variable density that overlaps the claimed limitations – and therefore can be modified by one of ordinary skill in the art to arrive at the claimed invention – MOTIVATION: Krist – Paragraph 0017 – to improve the quality of foam cap caps and closure seals.) and in that a distance di is defined between said first sealing surface (16) of said sealing rim (10) and said inner lid support surface (16-inner) when said lid (14) is in a closed position and wherein to>di (Novakowski is used as a teaching reference for: a sealing disk that is compressed between the lid assembly and the container assembly that: MOTIVATION: Novakowski – Column 1, Lines 52-58 – in order to provide a secondary sealing function to protect the contents after initial opening.). and wherein said lid sealing disc (18) is applied in said lid (14) with a lateral compression against said side wall portion (20) such that lateral tension through said lid sealing disc (18) is created (Hulbert is used to teach lateral compression forces for sealing – Lines 57-73 that: MOTIVATION: Lines 69-72 -keep the sealing disc locked firmly in position and Lines 94-101 – describe the tension that the wall portions are in while the seal disc is in compression for the same motivation.).  
Or, in the case of claim 13: wherein said circumferential lid sealing member (18) is made from a polymeric foam having a closed-cell structure, has a no-load thickness of from 1.5 to 5 mm and a density of from 10 to 75 kg/m3 (Krist is used as a teaching reference for: closed cell, polymeric foam, with a variable thickness and variable density that overlaps the claimed limitations – and therefore can be modified by one of ordinary skill in the art to arrive at the claimed invention – MOTIVATION: Krist – Paragraph 0017 – to improve the quality of foam cap caps and closure seals.) and wherein said lid sealing disc (18) is applied in said lid (14) with a lateral compression against said side wall portion (16) such that lateral tension through said lid sealing disc (18) is created, wherein the lid component (14) is for cooperating with a sealing rim to at least partially compress the circumferential lid sealing member (18) between the inner lid support surface (16) (Novakowski is used as a teaching reference for: a sealing disk that is compressed between the lid assembly and the container assembly that: MOTIVATION: Novakowski – Column 1, Lines 52-58 – in order to provide a secondary sealing function to protect the contents after initial opening.) and at least a portion of the sealing rim when the lid is in a closed position, and wherein the lateral tension increases a compression force on the circumferential lid sealing member between the inner lid support surface and the sealing rim when the lid is in the closed position (Hulbert is used to teach lateral compression forces for sealing – Lines 57-73 that: MOTIVATION: Lines 69-72 -keep the sealing disc locked firmly in position and Lines 94-101 – describe the tension that the wall portions are in while the seal disc is in compression for the same motivation.). 
NOTE: The amended Claim 13 rejection with new limitations is restated below.
Conclusion: The 35 U.S.C. 103 rejections of claims 1 and 13 with respect to the previous claims presented are therefore both proper and made final.
Due to their dependence Claim 1, Claims 2-12 and Claims 15-20 are also rejected under 35 U.S.C.103 and are made final. 

Response to Amendment
Restating the previous rejections of the prior office action and updating the amended Claim 13 rejection continue below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, in claim 1, where the limitation of  “to>di,” but there are no limitations on either value.  The claim(s) are considered indefinite because there is a question or doubt as to whether the limitation on the sealing disc with respect to compression requirement on the sealing disc thickness truly limits the scope of the claim.  
Regarding Claim 2 , the terms “visual inspection” (Section h of Claim 2) and the associated “Sealing Arrangement Integrity” (Section h) are relative terms which renders the claim indefinite. The term terms would be better defined by an associated standard, as in Claim 9 (ISO7212:1998 Standards) in the claim.  The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention in assessing this characteristic.  Therefore, the use of the “visual inspection” and associated ratings render this claim indefinite.
Claims 2-20 are also rejected under 35 U.S.C. 112(b) as depending from a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 15-20  are rejected under 35 U.S.C. 103 as being unpatentable over Herlin et al. (WO2017204731 - hereafter referred to as Herlin) in view of Krist et al. (US Pub 20160177045  - hereafter referred to as Krist), in further view of Novakoski et al. (US 5810188 – hereafter referred to as Novakoski) and in further view of Hulbert (US Pat 1249095 – hereafter referred to as Hulbert).   The following Examiner’s Annotated Drawing A from Herlin is included for reference: 

    PNG
    media_image3.png
    872
    1551
    media_image3.png
    Greyscale

Examiner's Annotated Diagram A
In regards to Claim 1, Herlin discloses:  A paperboard packaging container (Herlin, 1), said packaging container (1) comprising a container body (2) said container body (2) comprising a container wall (3) extending from a container bottom (4 – not pictured) to a container opening (5) in a height direction (H) of said packaging container (1), and a sealing arrangement comprising a lid (14) and a sealing rim (19), said lid (14) comprising a top portion (16) and a side wall portion (17), said top portion (16) having an outer lid surface (20) and an inner lid surface {Not defined but depicted in Examiner’s Annotated Diagram A-  Item A} opposite to said outer lid surface (16), said packaging container (1) comprising a circumferential lid sealing member (18) applied in said lid (14) against an inner lid support surface (Annotated Diagram - B), said sealing rim (19) forming a closed loop extending around said container opening (5) and being attached to an inner surface (7) of said container wall (3) at said container opening (5) and comprising a first sealing surface {Annotated Diagram – Item C} arranged at an upper end edge of said sealing rim (10) and being arranged to seal against a second sealing surface {Item B} constituted by said circumferential lid sealing member (15) when said lid (14) is in a closed position, said sealing arrangement further comprising a frame structure (30), said frame structure (30) forming a closed loop extending around a periphery of said container opening (5) and being connected to said sealing rim (19), said lid (14) being connected to said frame structure (30) by a hinge member {Not depicted in reference drawing, but connection capability exists and is cited in Figure 5, part 29} arranged at a first part of said frame structure (30) and a locking arrangement being arranged on said frame structure (30) at a second part of said frame structure (18), which is located opposite said first part of said frame structure {See Figure 5, Parts 46, 48, 49 and 33), said locking arrangement comprising interengaging locking elements {47 is not on drawings of Herlin, but in specification as female locking element – the structure is depicted in Herlin on parts 45-49}, wherein a first interengaging locking element (47) is arranged in or on said outer lid surface (23) of said lid top portion (16) and a second interengaging locking element (Flap - 46 with rib – 48 as locking element) is arranged on or in a locking flap (46 arranged on said frame structure (18) and being hingedly connected to said frame structure (Connecting part - 30) by means of a hinge (49, formed integrally with, or connected to, said frame structure (30){See Herlin – 45-49}, (NOT TAUGHT){ 
Herlin et al. does not explicitly teach:  circumferential lid construction or use, type and characteristics if the foam (including density and thickness).   
The shortfalls of Herlin are partially remedied in Krist, in US20160177045, as he teaches about foamed cap closures for containers and is in the same field of packaging.  Krist demonstrates the range of characteristics that can be manipulated to improve packaging performance.
Krist teaches: a similar circumferential lid sealing member (Krist – Paragraph 0038 – complete seals, generally round shaped, are formed) being made from a polymeric foam (Paragraph 0032 teaches – foamed caps and closures seals made from Low Density Polyethylene – which is a subset of the type of material – polymeric)  having a closed-cell structure (Paragraph 0020 – preferably, the obtained fine cellular foam may container essentially close cells), has a no-load thickness to of from 1.5 to 5 mm (Paragraph 0035 – The thickness of the foamed support layer is from 0.5mm to 4mm – where the additional layers can be small in comparison to the other layers – i.e., less than .5 mm) and a density of from 10 to 75 kg/m3 (Paragraph 0027 – discloses a foam density between 10 - 600 kg-m3)(Motivation – Paragraph 0017 – in order to improve the quality of foams cap can closure seal (sic).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of he claimed invention to have modified the sealing member of Herlin with the material characteristics as described in Krist consisting of  polymeric foam (Krist - Paragraph 0038), thickness (Paragraph 0035), cell structure (Paragraph 0032) and density (Paragraph 0027) of Kirst in order to advantageously improve the quality of foam caps and closure seals (Krist – Paragraph 0017).  
While the modified sealing member has a density that overlaps the instant application, it does not match the limitation exactly, specifically in terms of the thickness range.
However, it would have been obvious to one having ordinary skill in the at time of the invention was made to adjust the selection of the density as disclosed in Krist (i.e., 0.5 mm to 4mm) disclosed in the prior art, discovering the optimum thickness as disclosed in the instant application (1.5mm – 5mm) involves only routine skill in the art.  In re Aller, 105 USPQ.  Please note that in the instant application, the applicant has not disclosed any criticality for the claimed limitation that is significantly and advantageously different than the density range already disclosed in the prior art. 
While the modified sealing member of Herlin/Krist has a density that meets the limitations of the instant application, it does match the limitation exactly, specifically in terms of the density range. 
However, it would have been obvious to one having ordinary skill in the at time of the invention was made to adjust the thickness of the sealing member as disclosed in Krist (i.e., 10 - 600 kg-m3) disclosed in the prior art, discovering the optimum thickness as disclosed in the instant application involves only routine skill in the art.  In re Aller, 105 USPQ.  Please note that in the instant application, the applicant has not disclosed any criticality for the claimed limitation that is significantly and advantageously different than the density range already disclosed in the prior art. 
Additionally and in the alternative, it would have been obvious to a person of ordinary skill in the art having the teachings of Herlin and Krist before them at the time the application was filed, to adjust the sealing member’s thickness, density, and composition of the foam sealing member, since it has been held to be within the general skill of a worker in the art to select known [as evidenced by Krist, see above] material characteristics on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation that advantageously and significantly separates these features from those the available prior art. 
The modified apparatus of Herlin, does not expressly include the relative thicknesses of the sealing disc to the sealing gap.
However, Novakoski’s apparatus, which is in the same field of invention as the instant application, discloses the use of a sealing disc sized to repeatedly seal a container after initial opening.
Novakoski teaches: and in that a distance di  (Novakoski – Figure 3 and Item 18 – thickness of sealing sheet when closed) is defined between a first sealing surface (17) of said sealing rim (21) and said inner lid support surface (3) when said lid (9) is in a closed position and wherein to>di  (t0 is the uncompressed thickness of the sealing sheet and di is the compressed thickness, Column 2, lines 66-67 through Column 3, lines 1-4 describe the compression the seal (18) undergoes, that it needs to be elastic and deformable, and it is compressed between the upper edge (17) and the sealing rim – 21)(Motivation – Column 1, Lines 52-58 – in order to provide a secondary sealing function to protect the contents after initial opening).
It would have been obvious to one of ordinary skill in the art before the effective filing date of he claimed invention to have modified the modified closure apparatus of Herlin with the material characteristics of  Novakoski (Sealing surface – 17, Sealing rim – 21, compressibility and elasticity – Column 2, Lines 66-67 through Column 3 – Line 4), in order to advantageously improve the secondary sealing function to protect the contents after the initial opening (Column 1, Lines 52-58).   
Herlin, as modified above does not expressly disclose the lateral compression of the sealing disc.
However, Hulbert, whose invention is also in the packaging arts and is concerned with achieving a seal through lateral compression forces, offers teachings that apply.
Hulbert teaches: lateral compression of a similar sealing disc (Hulbert, Flat Blank - 7 – Lines 65 to 73), and wherein said lid sealing disc (7 – flat blank) is applied in a similar lid (7) with a lateral compression against said side wall portion (5) such that lateral tension through said lid sealing disc (See Figure 6 for interaction of Sealing disc – 7a with lid – 3a and lateral tension created for sealing – Lines 74-83) is created (Motivation – Lines 69-73 – in order to tightly seat the when pressure is applied to the container, and locking the seal disk in position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of he claimed invention to have further refined the modified sealing member’s seating method of Herlin (snug fit, but no lateral tension) with the lateral tensioning features (Hulbert – Lines 74-83) of Hulbert in order to advantageously improve the sealing quality of the sealing disc by tensioning it during the mounting process within the mouth of the container.  
In regards to Claim 2, Herlin’s container, as modified above, discloses all of the structures outlined in this claim.  Since the modified structure of Herlin meets the limitations of the above claims, it follows that the said structure necessarily has the capability of meeting the limitations outlined in claim 2 (i.e., including a similar performance under testing.). 
In regards to Claim 3, while Herlin modified container discloses the general use of polymeric materials, but does not explicitly disclose the use of polymeric foam.
However, Novakoski teaches: wherein said closed-cell polymeric foam (Polymeric is a broader category of materials, Novakoski teaches a narrower set that included polyethylene – Column 1, Lines 59-65)  is polyethylene foam (Novakoski – Column 1,  Lines 59-65 – the foam is made of polyethylene.  The foam needs to have certain compress-ability and density – in order to ensure good, durable and repeatable sealing – Column 3 – Lines 1-4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of he claimed invention to have further modified the sealing member Herlin with the use of polyethylene foam (Novakoski – Lines 59-65) of Novakoski in order to advantageously improve the sealing quality and durability of the sealing.	
In regards to Claim 15, while modified closure of Herlin discloses the general use of polyethylene foam, he does not explicitly disclose the use of closed cell polymeric foam.
However, Krist teaches: wherein the polyethylene foam (Krist – Paragraph 0018 – Polyethylene foam generation) is closed-cell polyethylene foam (Paragraph 0020 – the foam produced can be classified as closed cell foam) )(Motivation – Paragraph 0017 – in order to improve the quality of foams cap can closure seal (sic).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of he claimed invention to have further modified the sealing member Herlin with the use of closed cell polyethylene foam (Krist Paragraphs 0018 through 0020) of Krist in order to advantageously improve the sealing quality of the sealing disc.
Further, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the polyethylene foam in the container as modified above to be made with closed cell polymeric foam taught by Krist because the selection of a known materials and qualities that are outlined in the process of Krist are predictable and based on its suitability for its intended use and supports a prima facie obviousness determination. MPEP 2144.07.	
In regards to Claim 4, the Herlin further teaches: the container (Herlin - 1) and circumferential sealing member (18), but does not expressly detail the sealing member’s (18) thickness or thickness range.
However, Novakoski teaches a circumferential sealing member that: has a no-load thickness of at least 2.0 mm (Novakoski – Column 1, Lines 63-65 – discloses a design thickness (read – no load thickness) between 1-4 mm – with compressibility in order to improve the guarantee of sealed closure after initial opening – Line 66-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of he claimed invention to have modified the sealing member of Herlin with the material characteristics of  Novakoski (Novakoski – Lines 63-67,  compressibility and elasticity prior to installation – i.e. – no load), in order to advantageously improve the secondary sealing function to protect the contents after the initial opening.   
In regards to Claim 16, the modified closure of Herlin meets all the limitations of the parent claim, but fails to explicitly state: wherein the no- load thickness is from 2.0 to 4.0 mm.
However, Novakoski teaches a circumferential sealing member that: has a no-load thickness of at least 2.0 mm (Novakoski – Column 1, Lines 63-65 – discloses a design thickness (read – no load thickness) between 1-4 mm – with compressibility in order to improve the guarantee of sealed closure after initial opening – Lines 66-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of he claimed invention to have modified the sealing member of Herlin with the material characteristics of  Novakoski (Novakoski – Lines 63-67,  compressibility and elasticity prior to installation – i.e. – no load), in order to advantageously improve the secondary sealing function to protect the contents after the initial opening.   
In regards to Claim 5,  Herlin continues to teach that: wherein a support structure comprising a sealing member support element (Herlin – 27 – lid reinforcing elements) is arranged on said inner lid surface (26) and forming said inner lid sealing surface (Examiners Annotated Diagram B – Item B) , said inner lid sealing surface (B) forming a closed loop and extending in parallel with said lid side wall portion (30) and further being arranged such that (NOT TAUGHT) {
Herlin as modified above does not explicitly disclose the opposing forces applied by the lid and rim on the sealing disc.
However, Novakoski teaches: when said lid (Novakoski – 3 - Lid) is in a closed position said sealing member support element (Inner Skirt - 21) and said sealing rim (Upper Edge - 17) exerts pressure on said circumferential lid sealing member (Seal - 18) from opposite directions.  (Novakoski – Column 1, Lines 63-65 – discloses a design for compressibility in order to improve the guarantee of sealed closure after initial opening – Lines 66-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of he claimed invention to have modified the sealing member of Herlin with the impinging Inner Skirt - 21 and Upper Edge- 17 of  Novakoski (Novakoski – Lines 63-67,  compressibility and elasticity prior to installation), in order to advantageously improve the secondary sealing function to protect the contents after the initial opening.   
In regards to Claim 6, Herlin continues to teach: wherein said container body (Herlin - 2) has an outer surface (8) opposite said inner surface (11) and a container body edge (5) at said container opening (5), said frame structure (19) extending on said outer surface (8) of said container body (2) from said container body opening edge (5a) downwards in said height direction (H) of said container (Depicted by H1, in Examiner’s Annotated Diagram below) and said sealing rim (30 – Upper reinforcing rim) extending from container body opening edge (5) on said inner surface (7) of said container body (2) downward in said height direction (H2) of said container (1) and upward a distance past said container body edge (5) in said height direction (H3) of said container (1) {See Examiner’s Annotated Diagram B}.  See Examiner’s annotated drawing for clearer view of this limitation which follows:

    PNG
    media_image4.png
    759
    1336
    media_image4.png
    Greyscale

Examiner's Annotated Diagram B
The modified container of Herlin has the structure as claimed and therefore has the functionality as claimed.  Therefore, the modified container of Herlin has the capability to meet the limitations of this claim. .   
In regards to Claim 7, 17 and 18, Herlin continues to teach: wherein said distance past said container body edge (5a) is at least 0.5 mm, such as from 1 mm to 7 mm or from 2 mm to 5 mm. {The drawing, while not to scale, depicts similar geometry to the instant application, therefore Herlin has the capability to meet this requirement.}
Further, Regarding claims 7, 17 and 18, Herlin discloses the limitations of Claim 6 above, as above, and further discloses a structural dimension as a limitation.  Herlin fails to specifically disclose the limitations illustrated in the above Examiner’s Annotated Diagram, Items H1, H2 and H3.  However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to configure the size and relationships of the three dimensions of the device of Herlin to suit a particular application based on basic engineering principles and intended use, including a relative size between the joining surfaces of the lid frame, including configurations which correspond to the relative size relationship.
Further, in claims 7, 17 and 18, it would have been obvious to one having ordinary skill in the at time of the invention was made to adjust the selection of height dimensions disclosed in the prior art, discovering the optimum relationships between the three measurements to the application involves only routine skill in the art.  See - In re Aller, 105 USPQ.  Please note that in the instant application, the applicant has not disclosed any criticality for the claimed limitation over the disclosed prior art.
In regards to Claim 9: Herlin continues to teach all the limitations of the claim.  Since the modified structure of Herlin meets the structural limitations of the claim, it follows that said structure necessarily has the capability of meeting the limitations outlined in claim 9, i.e. including a similar performance under testing.
In regards to Claim 10, 19 and 20, Herlin continues to teach all the limitations of the claim.  Since the modified structure of Herlin meets the limitations of the preceding claims, it follows that said structure necessarily has the capability of meeting the limitations outlined in claims 10, 19 and 20 ( i.e.,  including a similar performance under testing.).
In regards to Claim 11, Herlin continues to teach: wherein said circumferential lid sealing member (Herlin - 18) is a lid sealing disc (18).
In regards to Claim 12, Herlin continues to teach: wherein said interengaging locking elements (Herlin – 45-49) are mating locking elements (45-49), said first interengaging locking element (45) being a female locking element (47) and said second interengaging locking element (48) being a male locking element (48 – This arrangement is disclosed in Herlin, page 26, lines 15-20). 
In regards to Claim 13: Herlin discloses: A lid component comprising a lid (Herlin – 14, and Examiner’s Annotated Diagram A) and frame structure (30), said lid (16) comprising a top portion (20) and a side wall portion (Not labeled, but present in Diagram A), said top portion (20) having an outer lid surface (16) and an inner lid surface (24) opposite to said outer lid surface (16),  said packaging container (1) comprising a circumferential lid sealing member (18) applied in said lid (16) against an inner lid support surface (22 – inner surface), said frame structure (30 – Connecting Part) forming a closed loop and said lid (16) being connected to said frame structure (30) by a hinge member (29) arranged at a first part of said frame structure (See Page 17 – Lines 30-35 for description of hinge and arrangement that meets this limitation), said locking arrangement comprising interengaging locking elements (45-48 not on drawings of instant application, but in specification as female locking element – the structure is depicted in Herlin on parts 45-49), wherein a first interengaging locking element (20) is arranged in or on said outer lid surface (20) of said lid top portion (16) and a second interengaging locking element (21) is arranged on or in a locking flap (22) arranged on said frame structure (30) and being hingedly connected to said frame structure (18) by means of a hinge (26) formed integrally with, or connected to, said frame structure (18){See Herlin – 45-49},  and a locking arrangement being arranged on said frame structure (30) at a second part of said frame structure (30) which is located opposite said first part of said frame structure (30 - See figure 5 – Herlin), (NOT EXPLICITLY TAUGHT) {
Herlin does not explicitly teach:  circumferential lid construction or use, type and characteristics if the foam (including density and thickness).   
The shortfalls of Herlin are partially remedied in Krist as he teaches about foamed cap closures for containers and is in the same field of packaging.  Krist demonstrates the range of characteristics that can be manipulated to improve packaging performance.
However, Krist teaches: a similar circumferential lid sealing member (Krist – Paragraph 0038 – complete seals, generally round shaped, are formed) is made from a polymeric foam (Paragraph 0032 teaches – foamed caps and closures seals made from Low Density Polyethylene – which is a subset of the type of material – polymeric)   having a closed-cell structure (Paragraph 0020 – preferably, the obtained fine cellular foam may container essentially close cells), has a no-load thickness of from 1.5 to 5 mm (Paragraph 0035 – The thickness of the foamed support layer is from 0.5mm to 4mm – where the additional layers can be small in comparison to the other layers – i.e., less than .5 mm) and a density of from 10 to 75 kg/m3 (Paragraph 0027 – discloses a foam density between 10 - 600 kg-m3)(Motivation – Paragraph 0017 – in order to improve the quality of foams cap can closure seal (sic).). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of he claimed invention to have modified the sealing member of Herlin’s modified container with the material characteristics as described in Krist consisting of  polymeric foam (Krist - Paragraph 0038), thickness (Paragraph 0035), cell structure (Paragraph 0032) and density (Paragraph 0027) of Kirst in order to advantageously improve the quality of foam caps and closure seals (Paragraph 0017).  
While the modified sealing member of Herlin/Krist has a density that meets the limitations of the instant application, it does match the limitation exactly, specifically in terms of the density range. 
However, It would have been obvious to one having ordinary skill in the at time of the invention was made to adjust the  density of the modified sealing disk in Herlin’s modified container with the density range as disclosed in the prior art.  Note that discovering the optimum thickness as disclosed in the instant application (1.5mm – 5mm) involves only routine skill in the art.  In re Aller, 105 USPQ.  Please note that in the instant application, the applicant has not disclosed any criticality for the claimed limitation that is significantly and advantageously different than the density range already disclosed in the prior art. 
While the modified sealing member has a density that overlaps the instant application, it does not match the limitation exactly, specifically in terms of the thickness range.
However, It would have been obvious to one having ordinary skill in the at time of the invention was made to adjust the thickness of Herlin’s modified sealing member as disclosed in the prior art (i.e., 10 - 600 kg-m3) with the optimum thickness as disclosed in the instant application involves only routine skill in the art.  In re Aller, 105 USPQ.  Please note that in the instant application, the applicant has not disclosed any criticality for the claimed limitation that is significantly and advantageously different than the density range already disclosed in the prior art. 
Additionally and in the alternative, it would have been obvious to a person of ordinary skill in the art having the teachings of the modified container of Herlin and the information taught in Krist before them at the time the application was filed, to adjust the sealing member’s thickness, density, and composition of the foam sealing member, since it has been held to be within the general skill of a worker in the art to select known [as evidenced by Krist, see above] material characteristics on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation that advantageously and significantly separates these features from those the available prior art. 
The modified container of Herlin, as modified above, does not expressly disclose the lateral compression of the sealing disc.
However, Novakoski’s apparatus, which is in the same field of invention as the instant application, discloses the use of a sealing disc sized to repeatedly seal a container after initial opening.
Novakoski teaches a similar lid where the lid: is for cooperating with a sealing rim (Novakoski, Inner Skirt - 21) to at least partially compress the circumferential lid sealing member (18 – seal) between the inner lid support surface (Inner Skirt - 21) and at least a portion of the sealing rim (Upper edge of container – 17) when the lid is in a closed position (See Column2, Lines 54 to 65) )(Motivation – Column 1, Lines 52-58 – in order to provide a secondary sealing function to protect the contents after initial opening).
and in that a distance di  (Novakoski – Figure 3 and Item 18 – thickness of sealing sheet when closed) is defined between a first sealing surface (17) of said sealing rim (21) and said inner lid support surface (3) when said lid (9) is in a closed position and wherein to>di  (t0 is the uncompressed thickness of the sealing sheet and di is the compressed thickness, Column 2, lines 66-67 through Column 3, lines 1-4 describe the compression the seal (18) undergoes, that it needs to be elastic and deformable, and it is compressed between the upper edge (17) and the sealing rim – 21)(Motivation – Column 1, Lines 52-58 – in order to provide a secondary sealing function to protect the contents after initial opening).
It would have been obvious to one of ordinary skill in the art before the effective filing date of he claimed invention to have modified the modified closure apparatus of Herlin with the material characteristics of  Novakoski (Sealing surface – 17, Sealing rim – 21, compressibility and elasticity – Column 2, Lines 66-67 through Column 3 – Line 4), in order to advantageously improve the secondary sealing function to protect the contents after the initial opening (Novakoski, Column 1, Lines 52-58).   
The modified container of Herlin, as modified above, does not expressly disclose the lateral compression of the sealing disc.
However, Hulbert, whose invention is also in the packaging arts and is concerned with achieving a seal through lateral compression forces, offers teaching that apply.
Hulbert teaches: lateral compression of the sealing disc (Hulbert – Lines 65 to 73 and Item 7 – flat blank), and wherein said lid sealing disc (7 – flat blank) is applied in said lid (7) with a lateral compression against said side wall portion (5) such that lateral tension through said lid sealing disc (See Figure 6 for interaction of Sealing disc – 7a with lid – 3a and lateral tension created for sealing – Lines 74-83) is created (Motivation – Lines 69-73 – in order to tightly seat the when pressure is applied to the container, and locking the seal disk in position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Herlin’s sealing member’s seating method (snug fit, but no lateral tension) with the lateral tensioning features (Hulbert – Lines 74-83) of Hulbert in order to advantageously improve the sealing quality of the sealing disc by tensioning it during the mounting process within the mouth of the container in order to improve the sealing characteristics when the container is closed.  
Additionally and in the alternative, it would have been obvious to a person of ordinary skill in the art having the teachings of the modified container of Herlin and the information taught in Krist before them at the time the application was filed, to adjust the sealing member’s thickness, density, and composition of the foam sealing member, since it has been held to be within the general skill of a worker in the art to select known [as evidenced by Krist, see above] material characteristics on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation that advantageously and significantly separates these features from those the available prior art. 
Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John M. Hoppmann whose telephone number is (571)272-7344.  The examiner can normally be reached from Monday-Friday 7:30 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
	
/JOHN MARTIN HOPPMANN/Examiner, Art Unit 3733                                                                                                                                                                                                        
/VALENTIN NEACSU/Primary Examiner, Art Unit 3731